BERDON, J.,
dissenting. I would grant certification to appeal on the following important issue in this case in which the Appellate Court summarily affirmed the judgment of the trial court: “Whether the trial court correctly held that as a matter of law it was restricted *917to granting sole custody because the parties did not agree on joint custody and because one party sought joint custody (husband) and the other party sought sole custody (wife) and there was no motion for conciliation?”
William F. Gallagher, in support of the petition.
Christine A. Janis, in opposition.
Decided June 5, 1997